Exhibit 10.2 David Little Equity Incentive Program On May 4, 2011, the Compensation Committee of the Board of Directors of DXP Enterprises, Inc. (the "Company") established an equity incentive program under which David R. Little can earn an award of up to $500,000 of common stock under the 2005 Restricted Stock Plan each year for three years. Each award vests in one third increments over three years. The shares will be awarded on March 31 of each year based upon the closing price on March 31.The value of each award will be determined based upon the growth in sales and net income for the preceding fiscal year.If sales and net income each increase by 20% or more for the preceding fiscal year, the value of the award will be $500,000.Growth of less than 10% in sales and net income will result in an award of zero.Growth of between 10% and 20% will result in an award between zero and $500,000.The first award under this program will be issued on March 31, 2012.The grid to calculate the amount of each award follows: Sales Growth Percentage Net Income Growth % < 10 10 - 12 >12 – 14 >14 - 16 >16 - 18 >18 – 20 >20 <10 0 0 10 10 15 15 20 10 – 12 0 30 35 40 45 50 55 >12 – 14 10 35 40 45 50 60 70 >14 – 16 20 40 45 50 60 70 80 >16 – 18 25 45 50 60 70 80 90 >18 – 20 25 45 55 70 80 90 95 >20 25 45 60 80 90 95 EXECUTED effective the 9th day of May, 2011. DXP ENTERPRISES, INC. By:/s/David R. Little David R. Little Title:Chairman of the Board, President and Chief Executive Officer By:/s/Mac McConnell Mac McConnell Title:Senior Vice President and Chief Financial Officer
